

Exhibit 10.52
 
[v040242_logocolor.jpg]
 
 
October 10, 2005


Mr. Christopher R. Ward
Shells Seafood Restaurant, Inc.
Vice President of Purchasing
16313 N. Dale Mabry Hwy # 100
Tampa, FL 33618




FOODSERVICE PRODUCTS DISTRIBUTION AGREEMENT


Dear Mr. Ward:


BACKGROUND


A.
Performance Food Group, Inc. (“PFG”) has developed a national network of
foodservice product distribution companies (“PFG Distributors”) that perform
purchasing, marketing, warehousing, quality control, product research and
development, transportation and distribution services for national and regional
foodservice Customers.



B.
Shells Seafood Restaurant, Inc. (“Customer”) desires to contract with PFG as its
Primary Distributor (as hereinafter defined) for foodservice products to all of
the Shells Seafood Restaurant, Inc. locations where PFG has distribution and is
willing to service.



C.
Customer hereby contracts with PFG Florida to provide distribution services for
the Customer Locations pursuant to the terms and conditions set forth in this
Foodservice Products Distribution Agreement (this “Agreement”).



AGREEMENT TERMS
In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows.


1. PFG FLORIDA TO SERVE AS PRIMARY DISTRIBUTOR. PFG Florida shall serve as
Customer’s Primary Distributor to Customer Locations for foodservice products
within the designated categories (“Designated Categories”) set forth in Section
6 hereto (“Products”). For all purposes of this Agreement, Primary Distributor
shall mean that Customer and/or the Customer Locations shall purchase ninety
percent (90%) or more of the Products’ requirements in each Designated Category
for the Customer Locations (the “Requirements Threshold”) from PFG Florida (as
hereinafter defined). In the event that the Requirements Threshold is not
satisfied in a given Designated Category during any two consecutive calendar
months, PFG reserves the right to convert such Designated Category to a
distribution fee consistent with the actual volume of Products and the actual
percentage of Products’ requirements purchased for Customer Locations in such
Designated Category.


2. APPOINTED DISTRIBUTORS. PFG Florida shall for all purposes of this Agreement
hereby be defined as “Appointed Distributors”, to provide distribution services
to Customer in accordance with the provisions of this Agreement.



--------------------------------------------------------------------------------


 
3. TERM OF AGREEMENT. The term (“Term”) of this Agreement will commence
effective as of (10/01/05) and shall continue for three (3) years, expiring
(09/30/08). Either party may terminate the agreement, without cause,
hereto-effective following one hundred twenty (120) days prior notice of
termination to the other party. Either party hereto may propose any such
amendments (“Amendment(s)”) to this Agreement by providing notice of such
proposed Amendment (“Amendment Notice”) to the other party hereto. Upon receipt
of any such Amendment Notice, a party shall have thirty (30) days (the
“Objection Period”) to accept or reject such Amendment, and in the event of the
acceptance of any such Amendment or the failure to object to such Amendment
within such Objection Period, such Amendment shall take effect immediately upon
the expiration of the Objection Period. Any such objections to any such
Amendment shall be provided in the manner for giving notices under this
Agreement, and in the event any party gives any such objection notice within the
Objection Period, the parties shall negotiate in good faith to resolve such
objection, and upon their failure to do so within sixty (60) days from the date
of the original Amendment Notice, this agreement shall automatically terminate
effective as of the close of business on the next business day following the
expiration of the one hundred and twenty (120) day notice.


4. PRODUCTS COVERED BY THIS AGREEMENT. Products will include products marketed
under the PFG family of brands (“PFG Brands”); national brands; locally
controlled labels; other products specified by Customer and stocked by PFG
Florida; (as hereinafter defined) as Proprietary Products; approved by Shells
Seafood Restaurant, Inc. 


5. AGREED AVERAGE DROP SIZE; ADDITIONAL CHARGES FOR ORDERS THAT DO NOT MEET
MINIMUM ORDER REQUIREMENTS. Fee pricing provided in Section 6 hereof is based on
an average order size of $4,000.00 per location per delivery (“Agreed Average
Drop Size”) and a maximum of two (2) regularly scheduled deliveries per week.
Effective after (10/01/05), in the event that the average order size for any
thirty-day (30) period falls below the Agreed Average Drop Size, PFG Florida
will give notice to Christopher R. Ward, VP of Purchasing, and he will cause
such average order size to equal or exceed the Agreed Average Drop Size. In the
event that the average order size deficiency is not remedied within such thirty
(30) day period, PFG Florida shall have the right, which shall be exercised to
modify the Fee pricing terms of this Agreement provided in Section 6 hereof,
consistent with Customer’s actual average order size. The Shells Port Charlotte
and St. Pete locations are omitted from this clause for the months of September
and December of each year.


In addition, individual regularly scheduled orders less than $1000.00 will be
charged an additional $100.00 to offset the additional charges incurred, and
orders below the minimum order size of $500.00 will be delivered at the
discretion of PFG Florida and Christopher R. Ward, VP of Purchasing on a case by
case basis. This charge will not apply to Will Calls (customer pick-ups) or
other deliveries made as a result of a PFG Florida error. Exception deliveries
may be made in the event of emergencies and will be handled on a case-by-case
basis.


2

--------------------------------------------------------------------------------


 
New customer locations added after the inception of the program that are outside
of the distribution centers current coverage area may be assessed a delivery fee
in accordance with actual costs associated with the deliveries for and an
unspecified time period. PFG Florida deliveries to the following geographic
area: From Tallahassee East to Jacksonville; South to the greater Miami area;
West to Naples and back North to Tallahassee with most if not all points in
between. Any future location outside of the area has to be discussed and decided
upon what action to take between PFG Florida management and Christopher R. Ward,
VP of Purchasing.


6.  DISTRIBUTION FEE PRICING; DESIGNATED CATEGORIES 
PFG Florida shall distribute Products to Customer Locations in the Designated
Categories based upon the Fee pricing scheme specified in this Section 6.
 
 Designated Categories
 
 Fee
       Dry Groceries    $2.20 per case  Frozen Foods    All Categories
 Refrigerated Products      Meat / Seafood / Poultry      Non-Food Items    
 Chemicals            Fee calculation = (Distributor Cost) + (Fee)    
 Example:     
 Distributor Landed 
 $20.00      $2.20  
 Fee Calculation  
 ($20.00 + 2.20 = $22.20)  

 
7.  PRICING; COST DEFINED; PRICE ADJUSTMENTS.



A.
All pricing to Customer is calculated on PFG Distributors’ cost (“Cost”), as
defined below.




B.
“Cost” is defined as the price invoiced by the vendor or manufacturer to the
distributor plus applicable freight from the vendor or manufacturer less
off-invoice temporary discounts or promotions during the applicable period
(excluding cash discounts). Products contracted by Customer will be billed at
the contracted Cost plus applicable freight and agreed to Fee. Products deemed
“Weekly” or “Market Items” will be priced by PFG Florida based on cost plus fee
from Section 6. If electronic data interchange or other invoice-less system is
used, a printed report or other appropriate verification from the supplier
confirming the purchase order cost will be considered an invoice for determining
Cost.  




C.
All prices on the Order Guides or other price lists provided to Customer will
remain valid for the period of the Order Guides or other Price Lists, with the
exception of those commodity or “at market” items that are identified to change
weekly. In addition, during periods of unusual fluctuations (greater than 3% of
product cost) PFG Florida may pass on such increases to Customer after
notification to Christopher R. Ward, VP of Purchasing.




D.
All approved substitutions will be priced at the cost of the substituted item
plus applicable fee.

 
3

--------------------------------------------------------------------------------




8. JOINT PURCHASES; SPECIAL ORDERS; RESTOCKING FEE



A.
In the event that Customer and PFG Florida mutually agree to a forward, special
or other “joint” purchase on Customer’s behalf that may require a purchase of
inventory beyond thirty (30) days, PFG Florida will impose the following grid of
charges.

 
PurchaseGrid
Shells Seafood Restaurant, Inc. shall have the flexibility to enter an agreement
with PFG Florida to take advantage of forward buys, special or joint purchases
of up to $2,000,000.00. Stipulations to this are as follows:
 
All products must be fully paid to PFG Florida by the 100th day in inventory.
The billings for the value of the products are as follows:
 
In house up to 60 days
0% charge
After 60th day
.15% of inventory as storage fee, weekly
At 100 days
100% of Inventory must be paid

 
Fee of $2.20 will be assessed upon delivery to units, or when the aged product
is removed from PFG Florida’s warehouse, in addition to any remaining value of
case.
 

B.
PFG Florida may, at its option, agree to accept product returns from customers
for reasons other than a PFG Florida error. The returned product must comply
with the credit / return policy as outlined in Section 10. To defray additional
handling expense for the return of such products, PFG Florida reserves the right
to charge a restocking fee of $2.20 per case.



9. ORDERING PROCEDURES. PFG Florida has the ability to coordinate with Shells
Seafood Restaurant, Inc.’s menu link system for ordering purposes. Each location
will receive an email confirmation of orders placed through the IDS system.
Customer will be provided with monthly Order Guides and weekly Order Guides for
“at-market” products. All orders are to be placed by the cutoff time indicated
in the Operating Procedures Manual.


10. CREDITS. Customer is not to return merchandise without written authorization
from PFG Florida. All requests for return or adjustment of dry groceries must be
reported within seven (7) days of receipt of merchandise and include the invoice
number, Customer code and invoice date in order for the Customer to receive the
full amount of credit due. In the case of frozen merchandise, returns must be
identified at the time of delivery. Returned merchandise must reach PFG Florida
in resalable condition and must be packed in its original carton, unless
Customer is authorized to return merchandise for quality control inspection.
Merchandise made to order, specially designed, crested or imprinted cannot be
exchanged or returned. Special order (non-stock) merchandise may only be
returned if packed in original shipping cartons and will be subject to
transportation and handling charges.


Credits shall be granted in accordance with the terms of PFG’S Operating
Procedures Manual, which shall be customized by PFG Florida for Customer with
prior approval by Customer. Credit paperwork for Shells Seafood Restaurants,
Inc. will be received back from PFG Florida within eighteen (18) working days.


4

--------------------------------------------------------------------------------


 
11. DELIVERY AND RECEIVING. All deliveries will be made in accordance with a
prearranged delivery schedule designed by PFG Florida to meet Customer needs. An
“on-time” delivery is defined as being; product was delivered within the
established 3-hour time window. The pricing of this agreement may dictate our
need to route deliveries for the utmost efficiencies. As such, while PFG Florida
will review your customer delivery preference, PFG Florida reserves the option
to assign specific delivery days and / or maintain open delivery windows to your
locations. PFG Florida will establish Holiday delivery schedules at least
fourteen (14) days prior to such holiday. Customer will receive an original
invoice and one copy with each order, which shall be checked by an authorized
representative of Customer at the time of delivery. Should any product be short
or damaged, Customer’s authorized representative shall notify the PFG Florida
driver at the time of delivery. PFG Florida’s driver will note the discrepancy
on the invoice, and credit will be taken directly off the invoice.
 
All products warehoused and delivered by PFG Florida personnel cannot exceed a
maximum weight of 50 pounds per case.


12. ADJUSTMENTS IN MARGIN/SURCHARGES IN CONNECTION WITH UNANTICIPATED PROBLEMS.
If the operating costs of PFG Florida increase as a direct result of a
significant regional or national economic problem, including, without
limitation, fuel cost increases and power shortages, PFG Florida may, on the
following Monday, impose a surcharge on each delivery. The cost of fuel is an
important variable cost for distributors. As such, the following fuel adjustment
policy will be implemented as follows:


The ICC Gulf Coast Average Fuel Price Index as reported on the ICC Fuel Hot Line
phone number 202-586-6966 or Internet site:


http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp


will be used to determine the price per gallon of fuel. Although there are
regional differences in the price of fuel, since this is a national average fuel
price any movement in the national average price of fuel should be reflected in
the regional price of fuel.


If the Gulf Coast APFI reaches $1.50 per gallon or greater for four consecutive
weeks, a surcharge will be implemented. Once implemented the adjustment will
remain in place until there are four consecutive weeks in the normal price range
of $1.50 or below.


  Surcharge
 ICC Fuel Price Index
 
 Delivery Fee Adjustment
     
 $0 through $1.50
 
 No Fee Adjustment
 $1.51 through $1.809
 
 $2.00 per delivery
 $1.81 through $2.009
 
 $4.00 per delivery
 $2.01 through $2.199
 
 $6.00 per delivery
 $2.20 through $2.309
 
 $8.00 per delivery
 $2.31 through $2.399
 
 $10.00 per delivery
 $2.40 through $2.499
 
 $12.00 per delivery
 For every successive $.10 Per Gal Increase
 
 Additional $1.00 per delivery

 
 
5

--------------------------------------------------------------------------------


 
13. CREDIT TERMS. Subject to review and approval, Payment Terms are net thirty
(30) days; defined as payment received by PFG Florida within thirty (30) days
from the date of the invoice. Customer(s) agree(s) that payment will be received
by PFG Florida within established payment terms.


Payment will be made from PFG via credit memo within 30-days from close of the
respective measurement period upon received payment. No invoice deductions will
be permitted.


In the event of Customer’s failure to make payment in accordance with the
payment terms specified in the preceding sentence, PFG Florida may (in addition
to any other remedies) with 5 day written notice provided for herein to Customer
and/or discontinue service and PFG Florida may terminate this Agreement on the
seventh (7th) day. Any changes in financial conditions for licensee will be
communicated to Christopher R. Ward, VP of Purchasing; he will notify PFG
Florida of any changes in corporate or licensee financial circumstances.



A.
Payment Obligation: PFG Florida may modify payment terms if payments are not
made when due and/or the financial condition of the Customer materially changes.




B.
Service Charge: If invoices are not paid when due, a service charge equal to
lesser of 1 1/2% per month or the maximum interest rate permitted by law may be
assessed on the unpaid portion of any such overdue invoice. Unpaid invoice
balances and finance charges due to PFG Florida may be deducted from and/or
offset against any credits otherwise due to Customer. Customer agrees to pay all
expenses including, but not limited to, reasonable attorney’s fees incurred in
connection with any successful enforcement by PFG Florida of amounts owed to PFG
Florida by customer(s) under this agreement.




 
C.
Financial Information: Customer agrees to provide on a quarterly basis or
promptly following receipt of a written request therefor from PFG Florida, such
additional financial information, including, without limitation, audited
financial statements, statement of cash flow and/or any such other financial
information requested by PFG Florida. Such information will only be available in
accordance with filing requirements of SEC.



14. AUDIT PRIVILEGES. Customer shall have the right, at Customer’s sole expense,
to audit records of PFG Florida related to Customer under this Agreement;
provided, however, that any such audits shall be subject to following
limitations: (i) date and time of audit shall be mutually agreed upon following
weeks written notice from Customer of its audit request; (ii) Customer shall not
be entitled to audit PFG Florida more than twice in any twelve month period;
(iii) any such audits shall be conducted between business hours of 8 a.m. and 5
p.m. Monday through Friday and without any unreasonable disruption PFG Florida’s
business or year-end accounting procedures; and (iv) any such audit will consist
of a maximum of 35 items covering the prior 13 week period immediately preceding
the audit request. (v.) All documentations will be kept on PFG Florida property.
No photocopies will be permitted to leave PFG Florida property.
 
6

--------------------------------------------------------------------------------


 
15.  SPECIAL CUSTOMER PRICING / DEVIATED COST PROGRAMS. PFG Florida agrees to
maintain deviated cost or special pricing programs that have been negotiated
directly between Customer and the vendor community. PFG Florida will only
maintain those deviated cost programs documented by the vendor and communicated
to PFG Florida in writing. The communication shall, at a minimum contain:



a.  
Lead time of ten (10) working days

b.  
Program start and end dates

c.  
Vendor letterhead and vendor contact information

d.  
Signature of authorized vendor representative

e.  
Items and applicable pricing information including UPC information

f.  
Authorization for PFG Florida to implement this special pricing



16. PROPRIETARY PRODUCTS. PFG Florida will deliver products requested and
specified by Customer that are proprietary to Customer’s operations
(“Proprietary Products”) and special orders by Customer under the conditions
specified in the following provisions of this Section 16. PFG Florida will not
bring into stock any product or lines of product for Shells Seafood Restaurant,
Inc. Locations unless Christopher R. Ward, VP of Purchasing, has authorized, in
writing, such action. If Customer approves and authorizes products not currently
in existing inventory, the following minimum guidelines will apply to any new
products brought into stock:



 
A.
PFG Florida shall not be required to stock any Special Order or Proprietary
Product that does not have or will not have average weekly sales of 10 cases and
15 annual turns per participating distribution center. Christopher R. Ward VP of
Purchasing will allow PFG Florida to present products already stocked in
inventory.




 
B.
Customer will sign a special stocking request form.




 
C.
Customer shall provide PFG Florida with a minimum of 21days notice in connection
with any request by Customer to bring in any new normally stocked items.
Further, customer shall provide PFG Florida with a minimum of four weeks’ notice
on special order items. PFG Florida cannot guarantee that the minimum notice
periods provided for in the two preceding sentences will be sufficient, and PFG
Florida shall not be responsible for or be deemed to be in default of this
Agreement by virtue of the inability to obtain items within such minimum notice
periods. However, PFG Florida shall be required to use commercially reasonable
efforts to obtain such items within the prescribed notice periods.




 
D.
If PFG Florida has not previously purchased from the supplier/manufacturer
designated by Customer, a certificate of insurance indicating coverage that
satisfies PFG’S required coverage and an appropriate indemnification from
supplier/manufacturer must be provided before any product can be brought into
inventory. If the specified supplier/manufacturer will not issue an appropriate
certificate of insurance and/or provide appropriate indemnification, Customer
agrees to provide such required insurance to PFG Florida and to indemnify and
hold harmless PFG Florida.




E.
In the event (i) Customer decides to discontinue any Proprietary Product or
products subject to special orders or (ii) Customer gives or receives notice of
termination of this Agreement, Customer shall provide notice thereof to PFG
Florida within 30 days in accordance with the notice provisions of this
Agreement.

 
7

--------------------------------------------------------------------------------



 

 
F.
Upon thirty (30) days of notice of a request from PFG Florida, Customer agrees
to purchase or advise PFG Florida how to dispose of such products that
constitute remaining special order or Proprietary Products inventory on hand
that does not meet the minimum stocking requirements listed in Section 16(A)
hereof. Refer to Section 8 A.




 
G.
In the event this agreement is terminated by either party hereto, Customer
agrees (i.) to use commercially reasonable efforts to effect an orderly
transition with respect to and (ii) to remove from the distribution centers for
all PFG Distributors within 21 days of the termination date, all Proprietary
Products, special order products, obsolete inventory, other applicable products
in stock, and products for which non-cancelable orders have been placed. All
items will be FOB distribution center, and Customer or new distributor will pay
for all such inventory and all freight in connection with the disposition of all
such Products. Payment for this inventory transition will be made within 30 days
of the invoice date.



17. Support Services. PFG Florida will provide the following additional support
services to Shells Seafood Restaurant, Inc.



A.
PFG Florida will assign an Account Executive and a Customer Service
Representative to handle the day-to-day management of the Shells Seafood
Restaurant, Inc. account.




B.
Service Levels. PFG distributors will perform at fill rate of 98.5% or above
including substitutions. Service Level Benchmarks will be mutually developed
between Shells Seafood Restaurant, Inc. and PFG Florida to measure performance.
Recovery deliveries will be made as required. The cost of the recovery delivery
will be the responsibility of the distributor or Shells Seafood Restaurant, Inc.
depending on the source of the error.




C.
QC Procedures/Test Kitchen: Shells Seafood Restaurant, Inc. has a full Quality
Control/Assurance program in place. All seafood items as well as other protein
products as necessary. Upon PFG Florida’s receipt of these products, they will
automatically be placed on a “Pending” status until they are tested and released
by the QC Manager. Shells Seafood Restaurants, Inc. does not always use product
on a first in first out basis when it comes to protein items. PFG Florida must
have flexibility to ship items out of sequence, frequently. PFG Florida will
make test kitchen on premises available for QC Manager; 12 business hours per
week during normal business hours of 8 am - 5pm, Monday through Friday. PFG
Florida will provide a designated mailbox for copies of all bills of ladings and
other important items, for the QC Manager or Shells Purchasing department upon
receipt of product. PFG Florida will also make available a phone line in the
test kitchen.




D.
Vendor Returns: PFG Florida will charge Shells Seafood Restaurant, Inc. of $1.10
fee per case for all items returned to vendor that are revealed at the warehouse
level. All cases needing to be picked up from individual unit locations to be
returned to vendor Shells Seafood Restaurants, Inc. will be charged a $2.20 fee
per case. These fees apply to any item(s) returned due to Quality Control
Inspections. A joint letter from PFG Florida and Shells Restaurants will inform
the appropriate vendors of this stipulation.

 
8

--------------------------------------------------------------------------------


 
18. FORCE MAJEURE. Neither party shall be liable to the other party for any
loss, delay or failure to perform resulting directly or indirectly from fires,
floods, riots, strikes or other circumstances beyond either party’s reasonable
control.


19. COMPLIANCE WITH LAWS. Each party hereto agrees that it will comply with all
laws and regulations applicable to this Agreement and its performance hereunder.
Without limiting the foregoing, Customer agrees to fully and accurately report
to the appropriate federal and state agencies and authorities all discounts (as
such term is defined in 42 CFR Sec
1001.952 (h)) granted hereunder in accordance with all applicable laws and
regulations


20. REPORTING/ DATA INTERCHANGE. In addition to monthly and weekly Order Guides,
PFG will provide Monthly or Quarterly Standardized Usage Reports as requested by
Shells Seafood Restaurant, Inc. PFG Florida will not provide any Shells Seafood
reports to any other party with out written consent from Christopher R. Ward, VP
of Purchasing or Shells Seafood Restaurant, Inc.
 

A.
In addition to standard reports the following reports will be sent to the Shells
Seafood Restaurant, Inc. Purchasing Department weekly/monthly as needed.




1.  
Usage by Month, rolling YTD by Vendor

2.  
Descending dollar by item.

3.  
Descending dollar by vendor.

4.  
Monthly Service Level Report.

5.  
Monthly Order Guides (Must be sent to restaurant locations also)

6.  
Weekly Price Changes (must be sent to restaurant locations also)

7.  
Weekly Lot Listing (All Protein Items)

8.  
All reports need to be electronically submitted.



21. NOTICES. Any written notices called for in this agreement may be made by
facsimile, personal delivery, overnight or other delivery service or first class
mail to and confirmed by Christopher R. Ward, VP of Purchasing. Notices by fax
will be effective when the transmission is complete and confirmed; notices by
personal delivery will be effective upon delivery; notices by overnight or other
delivery services will be effective when delivery is confirmed; notices by mail
will be effective four business days after mailing. The notice address for each
party is set forth below and shall be subject to change upon written notice
thereof in accordance with the provisions of this Section 21.


22. CHOICE OF LAW/ VENUE. This Agreement, including, without limitation, any
dispute or claim hereunder, shall be governed by and construed in accordance
with the laws of the State of Florida without reference to the choice of law
provisions of any state. Further, the parties hereby agree that any and all
actions or proceedings arising from or relating to this Agreement shall be
brought in the Circuit Court Hillsborough County, Florida, or the United States
District Court of Tampa, Florida Division and hereby consent to personal
jurisdiction of such courts for any such action of proceeding. All fees related
to any arbitration or court actions will be the responsibility of the losing
party to settle.


9

--------------------------------------------------------------------------------


 
23. LIMITATION OF LIABILITY. PFG shall not be liable to the Customer for any
special, indirect, incidental, consequential or punitive damages arising out of
or relating to this Agreement under any legal theory.


24. MISCELLANEOUS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. PFG and Customer have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute of law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The parties intend that each representation, warranty and covenant
contained herein shall have independent significance. All such exhibits,
schedules and other documents, or portions thereof, identified in this Agreement
are incorporated herein by reference and made a part hereof. At either party’s
reasonable request and without further consideration, the other party shall
promptly execute and deliver such instruments and documents, and take such other
action, as such party may reasonably request to effectuate completely the
transactions provided for in this Agreement and to otherwise carry out the
purpose and intent of this Agreement. The failure of any of the parties to this
Agreement to require the performance of a term or obligation under this
Agreement or the waiver by any of the parties to this Agreement of any breach
hereunder shall not prevent subsequent enforcement of such term or obligation or
be deemed a waiver of any subsequent breach hereunder. If any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality or enforceability of the remaining provisions of this
Agreement will not be affected thereby, and the parties will use all reasonable
efforts to substitute for such invalid, illegal or unenforceable provision(s)
one or more valid, legal and enforceable provision(s) that, insofar as
practicable, implement the purposes and intents hereof. To the extent permitted
by applicable law, each party waives any provision of law that would render any
provision of this Agreement invalid, illegal or unenforceable in any respect. No
remedies set forth herein shall be exclusive and no party shall be limited to
any remedy set forth herein. All remedies available to any party shall be
cumulative. This Agreement may not be amended or modified, nor may compliance
with any condition or covenant set forth herein be waived, except by a writing
duly and validly executed by each party hereto, or in the case of a waiver, the
party waiving compliance. The titles and/or captions contained in this Agreement
are included for convenience only and in no way define or limit any of the
provisions hereof or otherwise affect their construction or effect. The
masculine, feminine or neutral gender and singular or plural nouns shall each to
be deemed to include the others whenever the context so indicates.


25. ENTIRE AGREEMENT. This agreement sets forth the complete understanding of
the parties hereto with respect to the subject matter contained herein, and may
not be amended or supplemented; except in writing signed by both parties.




[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
10

--------------------------------------------------------------------------------




Agreement between
Shells Seafood Restaurant, Inc. and Performance Food Group Florida




ACCEPTED BY
 

Shells Seafood Restaurant, Inc.:    Performance Food Group:
Warren Nelson
Chief Financial Officer
16313 N. Dale Mabry Hwy #100
Tampa, FL 33618
 
William Terry
Vice President Business Development 
3150 N. Gallagher Rd.
Dover, FL 33527
      813-961-0944   813-659-0811 813-964-1314    813-659-3502       Warren R.
Nelson   William Terry (Please Print)   (Please Print)       /s/ Warren R.
Nelson   /s/ William Terry (Signature)   (Signature)       Chief Financial
Officer   Vice President (Title)   (Title)       10/20/2005   10/20/2005 (Date)
  (Date)

 
11

--------------------------------------------------------------------------------



 